Per Curiam:

The order entered October 28, 1946, dismissing the petition for certiorari, ante, p. 680, is vacated on motion of counsel for the petitioner. The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the Court of Claims in order to enable that court to determine whether the Act of August 13, 1946, 60 Stat. 1049, gives rise to any claims which petitioner may assert to affect the judgment heretofore entered in this cause, as to which this Court means to intimate no opinion.